Case 1:21-cv-00487-JMF Document 12-7 Filed 01/28/21 Page 1 of 3




EXHIBIT G
                  Case 1:21-cv-00487-JMF Document 12-7 Filed 01/28/21 Page 2 of 3


Morrison, George
Morrison, George

From:
From:                                Bloomberg, Sheri
                                     Bloomberg,   Sheri <Sheri.Bloomberg@WillisTowersWatson.com>
                                                        <Sheri.Bloomberg@WillisTowersWatson.com>
Sent:
Sent:                                Thursday, January
                                     Thursday, January 14,
                                                        14, 2021  9:19 AM
                                                            2021 9:19   AM
To:
To:                                  Casher, Scott;
                                     Casher,        Morrison, George;
                                             Scott; Morrison,  George; Lee,   Joseph
                                                                         Lee, Joseph
Subject:
Subject:                             FW: Notice
                                     FW: Notice Period
                                                 Period and
                                                        and Post
                                                             Post Employment
                                                                   Employment Obligations
                                                                                  Obligations
Attachments:
Attachments:                         2019 Phantom Stock
                                     2019 Phantom          Awards -- Award
                                                     Stock Awards     Award Agreement
                                                                               Agreement -- Herriott,
                                                                                            Herriott, Paul.pdf;
                                                                                                      Paul.pdf; 2020
                                                                                                                2020
                                     Performance-based Restricted
                                     Performance-based    Restricted Stock
                                                                      Stock -- Award
                                                                               Award Agreement
                                                                                      Agreement -- Herriott,
                                                                                                    Herriott, Paul.pdf;
                                                                                                              Paul.pdf; 2019
                                                                                                                        2019
                                     Phantom Stock
                                     Phantom   Stock Awards
                                                     Awards -- Restrictive
                                                                Restrictive Covenants
                                                                            Covenants -- Herriott,
                                                                                         Herriott, Paul.pdf;
                                                                                                   Paul.pdf; 2020  Performance-
                                                                                                             2020 Performance-
                                     based Restricted Stock
                                     based Restricted  Stock -- Restrictive
                                                                Restrictive Covenants
                                                                            Covenants -- Herriott,
                                                                                         Herriott, Paul.pdf;
                                                                                                   Paul.pdf; 2018 Phantom Stock
                                                                                                             2018 Phantom   Stock
                                     Awards -- Award
                                     Awards    Award Agreement
                                                      Agreement -- Herriott,
                                                                     Herriott, Paul.pdf
                                                                                Paul.pdf


CAUTION: This message originated outside of the firm. Use caution when opening attachments, clicking links or
responding to requests for information.



Shed
Sheri E. Bloomberg
Chief Counsel
Willis Re Inc. and Willis Re Securities
Investment, Risk and Reinsurance Segment
Willis Towers Wa   s
               Watson

200 Liberty Street I| New York, NY 10281
Tel: 212-915-7974
Mobile: 917-224-9646
sheri.bloomberg@willistowerswatson.com
willistowerswatson.com

Important Correspondence Update: Until further notice, all correspondence should be sent to Willis Towers Watson via
email using the email address of the above sender or your usual Willis Towers Watson contact. As with all businesses,
we are currently experiencing challenges with the timely receipt of correspondence sent via ordinary postal services
so please bear with us. Many thanks for your cooperation and understanding

From: Bloomberg,
From:  Bloomberg, Sheri
                   Sheri <Sheri.Bloomberg@WillisTowersWatson.com>
                         <Sheri.Bloomberg@WillisTowersWatson.com>
Sent: Thursday,
Sent: Thursday, January
                January 14,
                         14, 2021
                             2021 9:14
                                  9:14 AM
                                       AM
To: rdr3829@gmail.com
To: rdr3829@gmail.com
Cc: Matthews,
Cc: Matthews, LaSherril
               LaSherril <LaSherril.Matthews@WillisTowersWatson.com>;
                         <LaSherril.Matthews@WillisTowersWatson.com>; Lapinsky, Robert
                                                                      Lapinsky, Robert
<robert.lapinsky@WillisTowersWatson.com>
<robert.lapinsky@WillisTowersWatson.com>
Subject: RE:
Subject: RE: Notice
             Notice Period
                    Period and
                           and Post
                                Post Employment
                                     Employment Obligations
                                                Obligations

Paul:
Paul:

Further to
Further to my
           my letter
              letter to
                     to you
                        you dated   January 11,
                             dated January   11, 2021,
                                                 2021, please  find attached
                                                       please find  attached certain
                                                                              certain of your 2018-2020
                                                                                      of your            Phantom Stock
                                                                                              2018-2020 Phantom   Stock
Agreements and
Agreements  and Performance
                 Performance Based
                                Based Restricted
                                       Restricted Stock
                                                   Stock Agreements
                                                         Agreements thatthat contain
                                                                             contain post-employment
                                                                                     post-employment covenants
                                                                                                       covenants with
                                                                                                                  with which
                                                                                                                       which
you are expected  to comply,   as noted in the prior letter. Please  be  aware that there may  be additional agreements
you are expected to comply, as noted in the prior letter. Please be aware that there may be additional agreements that  that
you entered
you entered into
            into with  Willis Re
                 with Willis  Re or
                                  or WTW   that you
                                     WTW that   you also should abide
                                                    also should   abide by.
                                                                         by.

Regards,
Regards,

Shed
Sheri E. Bloomberg
Chief Counsel
Willis Re Inc. and Willis Re Securities
                                                                1
                                                                1
                        Case 1:21-cv-00487-JMF Document 12-7 Filed 01/28/21 Page 3 of 3
Investment, Risk and Reinsurance Segment
Willis Towers Wa  s
               Watson

200 Liberty Street I| New York, NY 10281
Tel: 212-915-7974
Mobile: 917-224-9646
sheri.bloomberg@willistowerswatson.com
willistowerswatson.com

Important Correspondence Update: Until further notice, all correspondence should be sent to Willis Towers Watson via
email using the email address of the above sender or your usual Willis Towers Watson contact. As with all businesses,
we are currently experiencing challenges with the timely receipt of correspondence sent via ordinary postal services
so please bear with us. Many thanks for your cooperation and understanding


From: Bloomberg,
From:  Bloomberg, Sheri
                  Sheri <Sheri.Bloomberg@WillisTowersWatson.com>
                        <Sheri.Bloomberg@WillisTowersWatson.com>
Sent: Monday,
Sent: Monday, January
               January 11,
                       11, 2021
                           2021 2:19 PM
                                2:19 PM
To: rdr3829@gmail.com;
To: rdr3829@gmail.com; Herriott,
                         Herriott, Paul
                                   Paul <Paul.Herriott@WillisTowersWatson.com>
                                        <Paul.Herriott@WillisTowersWatson.com>
Cc: Bradshaw,
Cc: Bradshaw, Jim
              Jim <Jim.Bradshaw@WillisTowersWatson.com>;
                  <Jim.Bradshaw@WillisTowersWatson.com>; Hammar,
                                                               Hammar, Jon
                                                                       Jon <ion.hammar@WillisTowersWatson.com>;
                                                                           <jon.hammar@WillisTowersWatson.com>;
May, Doug
May, Doug <Doug.May@WillisTowersWatson.com>;
            <Doug.May@WillisTowersWatson.com>; Hansen,
                                                    Hansen, Mark
                                                            Mark <mark.hansen@WillisTowersWatson.com>;
                                                                 <mark.hansen@WillisTowersWatson.com>;
Matthews, LaSherril
Matthews,             <LaSherril.Matthews@WillisTowersWatson.com>; Lapinsky,
            LaSherril <LaSherril.Matthews@WillisTowersWatson.com>;  Lapinsky, Robert
                                                                              Robert
<robert.lapinsky@WillisTowersWatson.com>; Streams,
<robert.lapinsky@WillisTowersWatson.com>;    Streams, Barbara
                                                      Barbara <Barbara.Streams@WillisTowersWatson.com>
                                                              <Barbara.Streams@WillisTowersWatson.com>
Subject: Notice
Subject: Notice Period
                Period and  Post Employment
                        and Post Employment Obligations
                                            Obligations

Paul:
Paul:

As discussed,
As discussed, please see the
              please see the attached
                             attached aa letter
                                           letter discussing
                                                  discussing important
                                                             important notice
                                                                       notice period
                                                                              period obligations as well
                                                                                     obligations as well as
                                                                                                         as post-employment
                                                                                                            post-employment
obligations you have
obligations you      to Willis
                have to Willis Re.
                               Re. II will send you
                                      will send you aa separate
                                                       separate message
                                                                message with  the attachment
                                                                         with the attachment referenced    therein shortly.
                                                                                              referenced therein   shortly.

Regards,
Regards,

Shed
Sheri E. Bloomberg
Chief Counsel

Willis Re Inc. and Willis Re Securities
Investment, Risk and Reinsurance Segment
Willis Towers Wa   s
               Watson

200 Liberty Street I| New York, NY 10281
Tel: 212-915-7974
Mobile: 917-224-9646
sheri.bloomberg@willistowerswatson.com
willistowerswatson.com

Important Correspondence Update: Until further notice, all correspondence should be sent to Willis Towers Watson via
email using the email address of the above sender or your usual Willis Towers Watson contact. As with all businesses,
we are currently experiencing challenges with the timely receipt of correspondence sent via ordinary postal services
so please bear with us. Many thanks for your cooperation and understanding

______________________________________________________________________
For information pertaining to Willis Towers Watson's email confidentiality and monitoring policy, usage restrictions, or for specific company registration and
regulatory status information, please visit https://www.willistowerswatson.com/en-GB/Noticesilegal-disclaimers
                                            https://www.willistowerswatson.com/en-GB/Notices/legal-disclaimers

Willis Towers Watson is a leading global advisory, broking and solutions company that helps clients around the world turn risk into a path for growth. Willis Towers
Watson has offices in 140 countries and markets. For a complete list of office locations, please click here


You may receive direct marketing communications from Willis Towers Watson. If so, you have the right to opt out of these communications. You can opt out of
these communications or request a copy of Willis Towers Watson's privacy notice by emailing unsubscribeawillistowerswatson.com
                                                                                            unsubscribe@willistowerswatson.com [ELD-DEF].
______________________________________________________________________




                                                                                  2
                                                                                  2
